Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 1 of 16




 EXHIBIT 1

 EXHIBIT 1

 EXHIBIT 1
Pima County Superior Court - Agave Online (Public Record Search)          Page 1 of 1
          Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 2 of 16




                                                       Case Information
         Enter Search Criteria -

Last
OR                                         Case Number:               C20185486
Bus.     grundfos
Name
                                           Filing Date:               11/6/2018
First:
                                           Caption:
                                                                      USAA CASUALTY
Case                                                                  INSURANCE COMPANY,
Number
                                           Judge:
                                                                      RICHARD E GORDON
           Case Number


           Name


         Search                                        Party Information
                                           Party Full Name                                                      Party Role   Name Type    DOB


                                           USAA CASUALTY INSURANCE COMPANY, A TEXAS CORPORATION                 Plaintiff    True
     Name Search Mini-List?

  Website Case Search Help                 GRUNDFOS PUMPS CORPORATION, A CORPORATION                            Defendant    True



  Minute Entry Search by Hearing Officer




                                                       Case/Document Information
                                           Document Type         Document SubType          Document Caption                         File Date    Image

                                           Affidavit             Certificate Of Service    Certificate of Service                   11/29/2018   Available at Courthouse


                                           Misc                  Documents/Records Filed   Documents/Records Filed                  11/6/2018    Available at Courthouse


                                           Arbitration           Fastar Certificate        Fastar Certificate                       11/6/2018    Available at Courthouse


                                           Summons               Summons/Subpoena          Summons/Subpoena                         11/6/2018    Available at Courthouse


                                           Open                  Petition & Complaint      Petition & Complaint                     11/6/2018    Available at Courthouse


                                           Receipt               All Money Receipts        All Money Receipts 3030032               11/6/2018    Available at Courthouse




http://www.agave.cosc.pima.gov/PublicDocs/                                                                                                                                 12/11/2018
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 3 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 4 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 5 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 6 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 7 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 8 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 9 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 10 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 11 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 12 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 13 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 14 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 15 of 16
Case 4:18-cv-00589-FRZ Document 1-1 Filed 12/11/18 Page 16 of 16
